           Case 8:20-cv-02499-TDC Document 19 Filed 11/10/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


    SMITHGROUP, INC., f/k/a SmithGroup JRR,
    Inc.,

          Plaintiff/Counterclaim Defendant,
                                                            Civil Action No. TDC-20-2499
          v.

    SKANSKA USA BUILDING, INC.,

          Defendant/Counterclaim Plaintiff.



                                    SCHEDULING ORDER

       This Scheduling Order is entered pursuant to Local Rule 103.9. The Order sets a date for
a Rule 16 Case Management Conference and establishes deadlines and requirements for pretrial
proceedings, including discovery.

        Any inquiries concerning the schedule should be directed to Chambers, not to the Clerk’s
Office. As set forth below, any party who believes that any deadline or requirement set forth in
this Scheduling Order should be modified for this case may submit to the Court a written request
for a modification of the Order prior to the Rule 16 Case Management Conference. Once the Court
rules on that request, the schedule will not be changed except for good cause.

I.       COMPLIANCE WITH LOCAL RULES AND CM/ECF PROCEDURES

        The Court requires compliance with all Local Rules, which can be found at
http://www.mdd.uscourts.gov/local-rules.

        Parties represented by counsel are required to file electronically through the Court’s Case
Management/Electronic Case Filing (CM/ECF) system. 1 Elec. Case Filing Policies and
Procedures Manual (D. Md. Dec. 2016), http://www.mdd.uscourts.gov/sites/mdd/files/CMECF
ProceduresManual.pdf. Parties must use the electronic filing system to file documents with the
Clerk and to send case-related correspondence to Chambers. When a party electronically files a
document that, including attachments, is 15 pages or longer, the party must also provide paper
copies of the document and the notice of electronic filing. Id. § III(B)(4). The paper copies should
be sent to the Clerk’s Office.
1
  Self-represented parties who are not registered users of CM/ECF are not required to file documents
electronically and may instead submit documents by mail or in person. See Instructions for Filing
a     Civil   Action      on    Your      Own      Behalf    II(A)   (D.     Md.     Dec.      2016),
http://www.mdd.uscourts.gov/sites/mdd/files/InstructionsFilingCivilAction.pdf.
         Case 8:20-cv-02499-TDC Document 19 Filed 11/10/20 Page 2 of 7




II.    DEADLINES

       The following motions or reports must be filed, or actions taken, by the listed date:

       December 2, 2020                 Requests for Modifications of the Scheduling
                                        Order, see Part III.1

       December 3, 2020                 Rule 16 Case Management Conference, see Part
                                        III

       January 11, 2021                 Motions to amend the pleadings or for joinder of
                                        additional parties

       January 25, 2021                 Plaintiff’s Rule 26(a)(2) expert disclosures

       February 23, 2021                Defendant’s Rule 26(a)(2) expert disclosures

       March 9, 2021                    Plaintiff’s rebuttal     Rule    26(a)(2)      expert
                                        disclosures

       March 16, 2021                   Rule 26(e)(2) supplementation of disclosures and
                                        responses

       April 9, 2021                    Completion of Discovery; submission of Post-
                                        Discovery Joint Status Report, see Part V

       April 16, 2021                   Requests for admission

       April 23, 2021                   Notice of Intent to File a Pretrial Dispositive
                                        Motion, see Case Management Order Part II.A


III.   RULE 16 CASE MANAGEMENT CONFERENCE

        A Rule 16 Case Management Conference will be held via teleconference on December 3,
2020 at 3:00 p.m. The Court will circulate a call-in number prior to the teleconference. The
parties should be prepared to address the following issues:

       1. Requests for Modifications. If the parties seek any modifications to the deadlines,
          default deposition hour limit, or other provisions of the Scheduling Order, they must
          notify the Court of that request in advance of the Rule 16 Case Management
          Conference by docketing the request on CM/ECF by close of business on the date noted
          above. Requests to modify the Scheduling Order must be accompanied by proposed

                                                   2
           Case 8:20-cv-02499-TDC Document 19 Filed 11/10/20 Page 3 of 7




             new deadlines, deposition hour limits, or other amendments; a comparison of the
             proposed deadlines, deposition hour limits, or other amendments to the original terms;
             and an explanation of why the modification is needed.

         2. Consent to Proceed Before a United States Magistrate Judge. The parties shall
            report on whether they consent, pursuant to 28 U.S.C. § 636(c), to have all further
            proceedings before a Magistrate Judge. Magistrate Judges are generally able to oversee
            civil cases, resolve motions, and conduct civil trials more efficiently than United States
            District Judges, because of the District Judges’ criminal caseload. If the parties consent
            to have their case heard by a Magistrate Judge, each party shall complete the Consent
            Form,          which       can         be        found         at        http://www.mdd.
            uscourts.gov/sites/mdd/files/forms/ConsentMagistrateJudge.pdf, and docket those
            completed forms on CM/ECF as “Correspondence.”

         3. Mediation with a United States Magistrate Judge. Parties are strongly encouraged
            to participate in a mediation session with a Magistrate Judge, whether before, during,
            or after discovery. The parties should be prepared to provide a target date for when
            they would like mediation to occur. This request will not postpone discovery unless
            otherwise ordered. Parties should be aware that mediation sessions are generally
            booked several months in advance. If the parties seek a date within the next two
            months, they shall explain why an expedited session is necessary. The parties will be
            contacted by the Magistrate Judge assigned to the case to schedule the mediation
            session. Note that if the parties choose to proceed before a Magistrate Judge for all
            further proceedings, a different Magistrate Judge will be assigned to the mediation
            session.

         4. Scope of Discovery. The parties shall provide a joint summary of the anticipated
            nature and extent of discovery in this case, with a view towards minimizing wasteful
            and unnecessary discovery.

The parties are expected to consult with their clients and confer with each other on these issues in
advance of the Rule 16 Case Management Conference and, if possible, present joint views to the
Court.

IV.      DISCOVERY

      A. Initial Disclosures

         This is an action in which Rule 26(a)(1) disclosures need not be made.

      B. Discovery Conference

      This action is exempted from the requirements of the first sentence of Rule 26(d) and from
Rule 26(f), such that the parties may, as of the date of this order, commence with discovery.

                                                      3
          Case 8:20-cv-02499-TDC Document 19 Filed 11/10/20 Page 4 of 7




However, parties are expected to: (a) identify the issues subject to discovery, (b) set a discovery
plan, (c) determine if the case can be resolved before incurring further litigation expense, and (d)
establish a cordial professional relationship.

   C. Discovery Procedures

       All the provisions of Local Rule 104 apply, including the following:

       1. All discovery requests must be served in time to assure that they are answered before
          the discovery deadline. An extension of the deadline will not be granted because of
          unanswered discovery requests that have not come due.

       2. The existence of a discovery dispute as to one matter does not justify delay in taking
          any other discovery. The filing of a motion to compel or a motion for a protective order
          will not result in a general extension of the discovery deadline.

       3. No discovery materials, including Rule 26(a)(2) disclosures, should be filed with the
          Court.

       4. Any motion to compel shall be filed only after counsel have conferred and filed a
          certificate as required by Local Rule 104.7 and shall be filed in accordance with Local
          Rule 104.8 and applicable CM/ECF procedures.

       5. Parties should be familiar with the Discovery Guidelines of this Court, contained in
          Appendix A to the Local Rules. Appendix D contains guidelines for form discovery
          requests and confidentiality orders.

   D. Deposition Hours

        Absent a request to increase or decrease deposition hours, each side shall be limited to 25
hours of depositions of fact witnesses, including parties. If there are two or more parties on a
particular side, they must share the allotted deposition time unless the Court rules otherwise upon
a request from those parties. Any colloquy engaged in by counsel shall be counted against the
deposition time of that counsel’s client.

   E. Confidential Information

        If the parties seek to limit disclosure of confidential information, any proposed protective
order must be submitted to the Court for approval and must be consistent with Local Rule 104.13,
Local Rule 105.11, and the following requirements. The parties are advised that the Court will not
seal a brief, filing, exhibit, or deposition transcript in its entirety on the grounds that it contains
confidential information. Accordingly, any party filing a document containing confidential
information must file (1) a redacted version, not under seal, in which only confidential information
is redacted; and (2) an unredacted version for the Court’s use, accompanied by a motion to seal, in

                                                      4
          Case 8:20-cv-02499-TDC Document 19 Filed 11/10/20 Page 5 of 7




which the redacted material is marked but legible, such as through shading or highlighting.
Redactions must be as limited as possible. The Court will deny a motion to seal if the redactions
are not limited to specific information that the Court deems confidential.

     F. Additional Requirements

        During the course of discovery, the parties shall adhere to the following requirements:

        1. Cooperation. As set forth in Local Rule Appendix A: Discovery Guidelines,
           Guideline 1, the parties and counsel have an obligation to cooperate in planning and
           conducting discovery to ensure that discovery is relevant to the claims or defenses in
           the case, not excessively burdensome, and proportional to what is at issue in the case.
           See Fed. R. Civ. P. 26(b)(2)(C) and 26(g)(1)(B)(ii)–(iii).

        2. Objections Stated with Particularity. Objections to interrogatories or requests for
           production must be stated with particularity. Boilerplate objections (e.g., objections
           without a particularized basis, such as “overbroad, irrelevant, burdensome, not
           reasonably calculated to identify admissible evidence”), as well as incomplete or
           evasive answers, will be treated as a failure to answer pursuant to Rule 37(a)(4).

        3. Electronically-Stored Information (ESI). If either or both parties intend to take
           discovery of ESI, counsel should review the Suggested Principles for the Discovery of
           Electronically Stored Information. The Principles, prepared by a joint bench/bar
           committee, is available at http://www.mdd.uscourts.gov/sites/mdd/files/ESI-
           Principles.pdf. The parties are expected to cooperate in determining the search
           technology, methodology, and criteria to be employed, and the custodians whose files
           are to be searched, to comply with discovery requests for ESI.

        4. Non-Waiver of Attorney-Client Privilege or Work-Product Protection. The parties
           are expected to discuss a non-waiver agreement pursuant to Federal Rule of Evidence
           502(e) and to promptly notify opposing counsel of any unintended disclosures. If the
           parties enter into such an agreement, the Court may, pursuant to Federal Rule of
           Evidence 502(d), order that unintended disclosures do not waive the privilege or
           protection in proceedings in this case and any other federal or state proceeding.

V.      POST-DISCOVERY JOINT STATUS REPORT

       On the day of the deadline for Completion of Discovery, see Part II, the parties shall file a
Post-Discovery Joint Status Report covering the following matters:

        1. Whether discovery has been completed.

        2. Whether any motions are pending.


                                                    5
          Case 8:20-cv-02499-TDC Document 19 Filed 11/10/20 Page 6 of 7




       3. Whether any party intends to file a dispositive pretrial motion.

       4. Whether the case is to be a jury trial or a non-jury trial and the anticipated length of
          trial.

       5. A certification that the parties have met to conduct serious settlement negotiations, to
          include the date, time, and place of all settlement meetings and the names of all persons
          participating.

       6. Whether the parties would agree to have the case referred to a Magistrate Judge for a
          mediation session, either before or after the resolution of any dispositive pretrial
          motion.

       7. Whether all parties consent, pursuant to 28 U.S.C. § 636(c), to have a United States
          Magistrate Judge conduct all further proceedings in this case, either before or after the
          resolution of any dispositive pretrial motion, including trial (jury or non-jury) and entry
          of final judgment.

       8. Any other matter that the parties believe should be brought to the Court’s attention.

VI.    PRETRIAL DISPOSITIVE MOTIONS

       If more than one party intends to file a summary judgment motion, the provisions of Local
Rule 105.2(c) apply.

        After all dispositive motions and any responses have been filed, the Court will advise the
parties if a hearing is to be scheduled.

VII.   PRETRIAL CONFERENCES

         After receiving the Post-Discovery Joint Status Report, the Court will schedule an Initial
Pretrial Conference, unless the Post-Discovery Joint Status Report indicates that one or more party
intends to file a dispositive pretrial motion. In the latter event, the Court will not schedule the
Initial Pretrial Conference until after it has ruled upon the motion (or the dispositive pretrial motion
deadline passes without the anticipated motion being filed).

       At the Initial Pretrial Conference, the Court will:

       1. Set a deadline for submitting the pretrial order pursuant to Local Rule 106, motions in
          limine, proposed voir dire questions, and proposed jury instructions.

       2. Set the Final Pretrial Conference date and a trial date.



                                                      6
         Case 8:20-cv-02499-TDC Document 19 Filed 11/10/20 Page 7 of 7




       3. Inquire whether a settlement conference with a Magistrate Judge would be useful.
          Counsel are expected to confer with their clients about this matter before the Initial
          Pretrial Conference so they can respond to this inquiry.

VIII. ATTORNEY’S FEES

        In any case where attorney’s fees may be sought by the prevailing party, counsel must be
familiar with Local Rule 109.2 and Local Rule Appendix B: Rules and Guidelines for Determining
Attorneys’ Fees in Certain Cases.

IX.    COMPLIANCE WITH PRIVACY PROTECTION RULE

        Counsel are reminded that the Federal Rules of Civil Procedure were amended, effective
December 1, 2007, with the addition of a new Rule 5.2, which has detailed requirements requiring
the redaction of filings with this Court that contain an individual’s social security number, tax
payer identification number, or birth date; the name of an individual known to be a minor; or a
financial account number. It is essential that counsel comply with this rule and with the revised
version of the Judicial Conference Privacy Policy adopted in March 2008,
http://www.uscourts.gov/rules-policies/judiciary-policies/privacy-policy-electronic-case-files.




Date: November 10, 2020                                            /s/
                                                    THEODORE D. CHUANG
                                                    United States District Judge




                                                  7
